EXHIBIT 32.1 SECTION , INC. In connection with the accompanying Quarterly Report on Form 10-Q of Centaurus Diamond Technologies, Inc. for the quarter ended June 30, 2014, the undersigned, Alvin Snaper, President and Chief Executive Officer of Centaurus Diamond Technologies, Inc., does hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: such Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and the information contained in such Quarterly Report on Form 10-Q for the quarter ended June 30, 2014 fairly presents, in all material respects, the financial condition and results of operations of Centaurus Diamond Technologies, Inc. Date:September 4, 2014 By: /s/ Alvin Snaper Alvin Snaper President and Chief Executive Officer (principal executive officer, principal financial officer and principal accounting officer)
